Title: Acct. of the Weather—in June [1769]
From: Washington, George
To: 




June 1st. Still cloudy and like for Rain with the Wind Eastwardly and cold.
 


2. Clear, and cool in the Morning—but warmer afterwards. Wind Northwardly.
 


3. Clear, and not so cool as yesterday. Midday warm—Wind being at So. Wt.
 


4. Clear and pleasant, being neither cold nor Warm. Wind abt. So. West.
 


5. Wind fresh from the So. West and warm. The forenoon clear—afternoon having appearances of Rain with rumbg. of Thunder.

 


6. Wind very fresh from the So. West with but little Clouds & in general warm.
 


7. But little wind & that being Southwardly made the weather Warm & almost Sultry.
 


8. Wind in the same place and Weather Warm. In the Afternoon the Wind being fresh and a cloud rising to the So. West we had a fine shower in the Night with some thunder & much lightning.
 


9. Warm & fine growing weather, but little wind in the forepart of the day & that Southwardly—fresher in the afternoon.
 


10. Wind fresh from the So. West with Clouds a little sprinkle & some thunder. About sun set the wind shifted to the No. Wt.
 


11. Clear morning, with lowering afternoon. Wind Southwardly.
 


12. Warm and lowering—also Smoky. Wind southwardly & but little of it.
 


13. The Wind shifting to the Northward in the Night it became cool in the morning; but at Midday it grew a little warm although the wind hung to the Northwd. all day and was perfectly clear.
 


14. Clear and Temperate. But little Wind and that Eastwardly—but varying.
 


15. Close still and warm. But little wind & that Southwardly.
 


16th. Very warm & some slight appearances of Rain—with little or no Wind till the Eveng. then pretty fresh from the Southward.
 


17. Very warm again with little or no Wind in the forenoon but tolerably fresh. Southwardly Wind afterwards.
 


18. Wind getting to Northwest and blowg. fresh all day the Air grew cool & was clear.
 


19. There being but little wind and that southwardly it grew very warm again.

 


20. Very Hot with very little wind & that to the Southward.
 


21. Again Hot with the Wind in the same Quarter.
 


22. There being flying showers abt. in the Night & Morning tho not hard the Wind shifted to the Northward & grew cool or Rather to the Eastward.
 


23. Warm wind getting to the Southward again.
 


24. Very warm with great appearan⟨ces⟩ of rain, but none fell here. Still & calm.
 


25. Also very warm with the same shows but no rain fell here. Still & calm.
 


26. Small breeze from the southward but very hot and sultry notwithstanding w[ith] appearances of Rain.
 


27. Very hot and Sultry; indeed extreamly so. A small breeze from the Southwd.
 


28. Sun very hot, but the Heat corrected in some degree by a southerly Breeze. In the afternoon frequent Showers of Rain—but little of it here—with pretty smart Wind from the So. West.
 


29. Wind getting to the Northward, this day was something more temperate & yet warm. In the Night abt. 11 Oclock a fine Rain.
 


30. A shower in the Morng. with Thunder & a Rainbow in the West. In the Eveng. one or two other showers wt. some Thun[der].
